Exhibit 10.2

TWENTY-EIGHTH AMENDMENT TO AMENDED AND RESTATED

INTERACTIVE MARKETING AGREEMENT

This Twenty-Eighth Amendment to Amended and Restated Interactive Marketing
Agreement (“Twenty-Eighth Amendment”) is entered into by and between AOL INC., a
Delaware corporation (successor in interest to AOL LLC), with its principal
place of business at 770 Broadway, New York, NY 10003 (“AOL”), and GOOGLE INC.,
a Delaware corporation (successor-in-interest to Google Inc., a California
corporation) with offices at 1600 Amphitheatre Parkway, Mountain View, CA 94043
(“Google”), effective as of June 1, 2010 (the “Twenty-Eighth Amendment Effective
Date”). AOL and Google may be referred to individually as a “Party” and
collectively as the “Parties”.

INTRODUCTION

The Parties hereto wish to further amend that certain Amended and Restated
Interactive Marketing Agreement effective as of October 1, 2003 (the “IMA”), as
amended previously by that certain First Amendment to the Amended and Restated
Interactive Marketing Agreement effective as of December 15, 2003 (the “First
Amendment”), that Second Amendment to Amended and Restated Interactive Marketing
Agreement effective as of March 30, 2004 (the “Second Amendment”), that Third
Amendment to Amended and Restated Interactive Marketing Agreement effective as
of April 7, 2004 (the “Third Amendment”), that Fourth Amendment to Amended and
Restated Interactive Marketing Agreement effective as of June 1, 2004 (the
“Fourth Amendment”), that Fifth Amendment to Amended and Restated Interactive
Marketing Agreement effective as of June 14, 2004 (the “Fifth Amendment”), that
Sixth Amendment to Amended and Restated Interactive Marketing Agreement
effective as of December 17, 2004 (the “Sixth Amendment”), that Seventh
Amendment to Amended and Restated Interactive Marketing Agreement effective as
of March 28, 2005 (the “Seventh Amendment”), that Eighth Amendment to Amended
and Restated Interactive Marketing Agreement effective as of April 28, 2005 (the
“Eighth Amendment”), that Ninth Amendment to Amended and Restated Interactive
Marketing Agreement effective as of December 15, 2005 (the “Ninth Amendment”),
that Tenth Amendment to Amended and Restated Interactive Marketing Agreement
effective as of March 24, 2006 (the “Tenth Amendment”), that Eleventh Amendment
to Amended and Restated Interactive Marketing Agreement effective as of
September 28, 2006 (the “Eleventh Amendment”), that Twelfth Amendment to Amended
and Restated Interactive Marketing Agreement effective as of December 15, 2006
(the “Twelfth Amendment”), that Thirteenth Amendment to Amended and Restated
Interactive Marketing Agreement effective as of January 12, 2007 (the
“Thirteenth Amendment”), that Fourteenth Amendment to Amended and Restated
Interactive Marketing Agreement effective as of February 16, 2007 (the
“Fourteenth Amendment”), that Fifteenth Amendment to Amended and Restated
Interactive Marketing Agreement effective as of March 2, 2007 (the “Fifteenth
Amendment”), that Sixteenth Amendment to Amended and Restated Interactive
Marketing Agreement effective as of September 24, 2007 (the “Sixteenth
Amendment”), that Seventeenth Amendment to Amended and Restated Interactive
Marketing Agreement effective as of February 29, 2008 (the “Seventeenth
Amendment”), that Eighteenth Amendment to Amended and Restated Interactive
Marketing Agreement effective as of March 31, 2008 (the “Eighteenth Amendment”),
that Nineteenth Amendment to Amended and Restated Interactive Marketing
Agreement effective as of April 30, 2008 (the “Nineteenth Amendment”), that
Twentieth Amendment to Amended and Restated Interactive Marketing Agreement
effective as of October 1, 2008 (the “Twentieth Amendment”), that Twenty-First
Amendment to Amended and Restated Interactive Marketing Agreement effective as
of November 1, 2008 (the “Twenty-First Amendment”), that Twenty-Second Amendment
to Amended and Restated Interactive Marketing Agreement effective as of March
13, 2009 (the “Twenty-Second Amendment”), Twenty-Third Amendment to Amended and
Restated Interactive Marketing Agreement effective as of December 4, 2009 (the
“Twenty-Third Amendment”), Twenty-Fourth Amendment to Amended and Restated
Interactive Marketing Agreement effective as of February 1, 2010 (the
“Twenty-Fourth Amendment”), Twenty-Fifth Amendment to Amended and Restated
Interactive Marketing Agreement effective as of March 1, 2010 (the “Twenty-Fifth
Amendment”), Twenty-Sixth Amendment to Amended and Restated Interactive
Marketing Agreement effective as of April 1, 2010 (the “Twenty-Sixth
Amendment”), Twenty-Seventh Amendment to Amended and Restated Interactive
Marketing Agreement effective as of

 

GOOGLE CONFIDENTIAL

   27th Amendment EXECUTION COPY

1

  

[Legal Dept.


MC

Google]



--------------------------------------------------------------------------------

May 1, 2010 (the “Twenty-Seventh Amendment”), and that Addendum One to the
Second Amendment to Amended and Restated Interactive Marketing Agreement dated
October 5, 2004 (“Addendum One”) (the IMA and such amendments and addendum,
collectively the “Existing Agreement” and the Existing Agreement together with
this Twenty-Eighth Amendment, the “Agreement”). Capitalized terms not defined in
this Twenty-Eighth Amendment shall have the meanings set forth in the Existing
Agreement.

AGREEMENT

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby amend the Existing Agreement as follows:

1. Interim Period. The Parties hereto agree to amend Section 1 of Twenty-Seventh
Amendment by deleting the definition of Interim Period set forth therein in its
entirety and replacing it with the following:

“Interim Period means the period of time beginning on the Spin-Off Date and
ending on [****].”

2. Order of Precedence. This Twenty-Eighth Amendment is supplementary to and
modifies the Existing Agreement. The terms of this Twenty-Eighth Amendment
supersede provisions in the Existing Agreement only to the extent that the terms
of this Twenty-Eighth Amendment and the Existing Agreement expressly conflict.
However, nothing in this Twenty-Eighth Amendment shall be interpreted as
invalidating the Existing Agreement, and provisions of the Existing Agreement
shall continue to govern relations between the Parties insofar as they do not
expressly conflict with this Twenty-Eighth Amendment. Furthermore, for the
avoidance of doubt, any amendments or other changes made to any terms of the
Existing Agreement under this Twenty-Eighth Amendment shall be interpreted to
have full force and effect on any other relevant provisions of the Existing
Agreement (including, but not limited to, Definitions, Exhibits, and Schedules
related thereto), which reference or rely on such amended or changed terms.

3. Entire Agreement. This Twenty-Eighth Amendment constitutes the entire
agreement with respect to the subject matter hereof. The Twenty-Eighth Amendment
supersedes any other prior or collateral agreements, whether oral or written,
with respect to the subject matter hereof.

4. Counterparts; Facsimile. This Twenty-Eighth Amendment may be executed in
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same document. This Twenty-Eighth
Amendment may be executed by facsimile.

IN WITNESS WHEREOF, the Parties have executed this Twenty-Eighth Amendment to
the Existing Agreement.

 

AOL INC.     GOOGLE INC. By:   

/s/ Brian J. McMahon

    By:  

/s/ Nikesh Arora

Name:    Brian J. McMahon     Name:  

Nikesh Arora

Title:    VP, Business Development     Title: President, Global Sales and
Business Development       

Google Inc.

Date:   

5/28/10

    Date:  

2010.06.01

       10:04:34-07’00’

 

GOOGLE CONFIDENTIAL

   27th Amendment EXECUTION COPY

2

  

[Legal Dept.


MC

Google]